Citation Nr: 0811049	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-10 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1944 to 
October 1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 RO decision.  The appeal was 
remanded by the Board in September 2006 for additional 
development.  

In May 2006, the veteran testified in a Travel Board hearing 
in front of the undersigned Acting Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.


FINDING OF FACT

The competent medical evidence shows that the veteran's 
service-connected hearing loss disability is, at most, 
manifested by level II hearing acuity in the right ear and 
level IV hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.85, 4.86, Diagnostic 
Code 6100 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.   

In this case, the veteran was informed of what evidence was 
required to substantiate a claim demonstrating a worsening or 
increase in severity of the disability in an October 2006 
letter from the Appeals Management Center.  This letter also 
provided the relevant diagnostic code that applied to the 
veteran's claim for an increased rating for hearing loss.  
The letter specifically referred to 38 C.F.R., Part 4 and 
indicated that a rating could range from 0 to 100 percent 
based on the nature and symptoms of his hearing loss, the 
severity and duration of the symptoms and the impact of the 
condition and symptoms on employment.  The notice also 
provided examples of the types of medical and lay evidence 
that may be submitted.  The letter included reference to 
treatment records, Social Security determinations, statements 
from employers or from people who have witnesses his 
disability.  

The October 2006 letter, however, did not include reference 
to the effect that worsening of the veteran's disability had 
on the claimant's daily life.  In Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the United States Court of Appeals 
for the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial, and that once 
an error is identified as to any of the four notice elements 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran had actual knowledge of what was necessary to 
substantiate his claim.  The veteran testified that his 
hearing loss affected his daily life and that it had 
increased in severity since an April 2004 QTC Examination.  
He also submitted additional private hearing examinations in 
support of his claim.  The veteran testified that his hearing 
has decreased and he had to turn up his hearing aides and the 
television so that he could hear adequately. The Board finds 
that based on the veteran's statements and his submission of 
additional evidence of the severity of his hearing loss, he 
had actual knowledge of what was required to substantiate an 
increased evaluation and its effect on his daily life.  As 
such, the VCAA notice error did not affect the essential 
fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214 and VA medical records.  The veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Acting Veterans Law Judge.  
The appellant was afforded a QTC Examination in April 2004 
and a VA medical examination in October 2006.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran contends that he is entitled to an increased 
evaluation for his service-connected bilateral hearing loss 
which is currently evaluated as 0 percent disabling.  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85.

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86, but the veteran's test results do not meet the 
numerical criteria for such a rating, and thus his bilateral 
hearing loss is to be rated by the method set forth in 38 
C.F.R. § 4.85.

In an April 2005 QTC Examination, the pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
55
75
LEFT
25
25
50
65
80

The average puretone threshold in the veteran's right ear was 
52.5 decibels.  The average puretone threshold in the 
veteran's left ear was 55 decibels.  Speech audiometry 
revealed speech recognition ability of 84 percent in the 
right ear and of 80 percent in the left ear.  

Evaluating each ear separately, these findings produce 
hearing acuity level II in the right ear and level IV in the 
left ear under Table VI of 38 C.F.R. § 4.85, respectfully.  
Such results warrant a 0 percent rating when the auditory 
acuity levels are entered in Table VII of 38 C.F.R. § 4.85.

In an October 2006 VA Compensation and Pension Examination, 
the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
50
70
LEFT
15
20
45
55
65

The average puretone threshold in the veteran's right ear was 
45 decibels.  The average puretone threshold in the veteran's 
left ear was 46.3 decibels.  Speech audiometry revealed 
speech recognition ability of 84 percent in the right ear and 
of 88 percent in the left ear.  The diagnosis in the right 
ear was borderline normal to mild sensorineural hearing loss 
of combined type from 250 to 2000 Hertz and no greater than 
moderate loss at 3000 Hertz and no greater than a severe to 
profound sensorineural hearing loss of combined type from 
4000 to 8000 Hertz.  In the left ear, the diagnosis was no 
greater than borderline normal to mild sensorineural hearing 
loss of combined type from 250 to 2000 Hertz falling to no 
greater than a moderate to severe sensorineural hearing loss 
of combined type from 3000 to 8000 Hertz.  

Evaluating each ear separately, these findings produce 
hearing acuity level II in the right ear and level II in the 
left ear under Table VI of 38 C.F.R. § 4.85, respectfully.  
Such results warrant a 0 percent rating when the auditory 
acuity levels are entered in Table VII of 38 C.F.R. § 4.85.

As such, the Board finds that the veteran is entitled to a 0 
percent rating for his bilateral hearing loss disability. 

The veteran provided private audiological evaluations dated 
in February 2004 and April 2006.  However, the audiological 
reports contain uninterrupted results of his pure tone 
threshold evaluation.  The Board notes that it is precluded 
from interpreting pure tone threshold results in order to 
determine the severity of the veteran's current hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(the Board may not interpret graphical representations of 
audiometric data).  While the results of the private 
evaluations provided some of the relevant data required by 
the VA, the exams are also not usable for VA purposes because 
there is no indication that the Maryland CNC test was used 
for speech discrimination testing in accordance with 38 
C.F.R. § 4.85.  

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 0 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment, or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2007) is 
not warranted.

ORDER

A compensable evaluation for bilateral hearing loss is 
denied.  



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


